—Judgment, Supreme Court, New York County, rendered on September 9, 1976, unanimously affirmed. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. We consider appellant’s pro se contention of excessiveness of sentence equally frivolous. Concur—Kupferman, J. P., Evans, Fein, Lynch and Sandler, JJ.